Exhibit 10.22b
RBS CITIZENS, NATIONAL ASSOCIATION
63 Eugene O’Neill Drive
New London, Connecticut 06103


June 1, 2011


David C. Benoit
Vice President-Finance and Treasurer
Connecticut Water Service, Inc.
93 West Main Street
Clinton, CT 06413


Re:           Modification of Revolving Credit Facility


Dear Mr. Benoit:


We are pleased to confirm the willingness of RBS Citizens, National Association,
successor-by-merger to Citizens Bank of Connecticut (the “Bank”) to amend the
terms and conditions of the existing demand revolving credit facility (the
“Facility”) provided to Connecticut Water Service, Inc. (the “Company”) pursuant
to a letter agreement between the Bank and the Company dated as of May 8, 2002
(as amended and in effect, the “Letter Agreement”), as amended by that certain
letter agreement between the Bank and the Company dated as of May 17, 2002, by
that certain letter agreement between the Bank and the Company dated as of June
12, 2003, by that certain letter agreement between the Bank and the Company
dated as of March 12, 2004, by that certain letter agreement between the Bank
and the Company dated as of January 30, 2006, by that certain letter agreement
between the Bank and the Company dated as of November 20, 2007, by that certain
letter agreement between the Bank and the Company dated as of September 15, 2009
and by that certain letter agreement between the Bank and the Company dated as
of May 5, 2010.  The Letter Agreement is hereby amended as follows:


1) Paragraph 2 of the Letter Agreement, entitled “Term”, is hereby amended and
restated in its entirety to read as follows:


“This Facility shall expire, terminate and be repayable on June 1, 2013 (the
“Maturity Date”), unless renewed by the Bank.”


2) Any and all references to the “Maturity Date” set forth in the Letter
Agreement shall be amended to refer to, and mean, June 1, 2013.


Please confirm the Company’s acceptance of the foregoing amendment to the
Facility by signing and returning to us the enclosed copy of this letter.





 
RBS CITIZENS, NATIONAL ASSOCIATION
(successor-by-merger-to Citizens Bank of Connecticut)
 
By:  /s/  Anthony Castellon
  Name:  Anthony Castellon
  Title:  SVP



The Company hereby agrees to and accepts the terms and conditions contained in
the foregoing letter and confirms that the Bank, shall be entitled but shall not
be obliged, to rely upon and act in accordance with any communication (whether a
request for an Advance under this Facility or any other notice, request,
instruction or other communication whatsoever) which may be or purport to be
given by telephone or facsimile transmission on the Company’s behalf by any
person notified to the Bank by the Company as being authorized to give such
communication without inquiry by the Bank to make such communication.  The
Company hereby indemnifies the Bank and agrees to hold it harmless against all
losses, claims, actions, proceedings, damages, costs and expenses incurred or
sustained by the Bank as a result thereof or in connection therewith.


The persons authorized to give communication on the Company’s behalf are the
persons named on the certificate of incumbency delivered to the Bank pursuant to
Paragraph 9(e) of the Letter Agreement.



 
CONNECTICUT WATER SERVICE, INC.
 
By:  /s/  David C. Benoit
  Name:  David C. Benoit
  Title:  VP - CFO
